DETAILED ACTION
Response to Amendment
The amendment filed September 7, 2022 has been entered. Claims 4 and 13 have been amended and claims 1-18 are currently pending in the application. 
Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments regarding the intended use of the sheath of Vaillancourt not being able to hydraulically transition from a collapsed to expanded state via the introduction of fluid, the Examiner respectfully disagrees. As set forth in the previous rejection and maintained below, the device of Vaillancourt is disclosed as being fluid-tight and the claim only requires the chamber to be configured to expand to an expanded state via the introduction of a liquid into the chamber. As the chamber is fluid-tight it is fully capable of expanding via the introduction of a liquid therein. The claim does not require a separate structural feature such as a fluid conduit to introduce the liquid into the chamber to control the expansion and for this reason the rejection is considered proper and is maintained below.
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because: it identifies a party who is not the applicant. A request under 37 CFR 1.46(c) to change the applicant needs to be filed and the terminal disclaimer resubmitted as set forth in the Terminal Disclaimer review decision filed September 8, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9, 10, 12, 15, and 20 of U.S. Patent No. 9,457,144. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of claim 1 are to be found in claim 1 of the patent. The difference between the application claim and the patent claim lies in the fact that the patent claim includes many more elements and are thus much more specific. For example, the patent requires a second channel which is fluidly coupled to an interior of the chamber at a position separate and distinct from the first channel and the chamber configured to transition to the expanded state by introducing fluid into the interior of the chamber. Thus, the invention the patent is in effect a “species” of the “generic” invention of the application. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Regarding claim 2, the subject matter is known from claim 2 of the patent.
Regarding claim 3, the subject matter is known from claim 4 of the patent.
Regarding claim 8, the subject matter is known from claim 15 of the patent.
Regarding claim 9, the subject matter is known from claim 9 of the patent.
Regarding claim 10, the subject matter is known from claim 10 of the patent.
Regarding claim 11, the subject matter is known from claim 20 of the patent. 
Regarding claim 12, the subject matter is known from claim 12 of the patent. 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,549,028. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of claims 1 and 13 are to be found in claims 1 and 14 of the patent. The difference between the application claims and the patent claims lies in the fact that the patent claims includes many more elements and are thus much more specific. For example, the patent requires a second channel which is fluidly coupled to an interior of the chamber at a position separate and distinct from the first channel and the chamber capable of retaining a liquid. Thus, the invention the patent is in effect a “species” of the “generic” invention of the application. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Regarding claim 2, the subject matter is known from claim 2 of the patent.
Regarding claim 3, the subject matter is known from claim 3 of the patent.
Regarding claim 4, the subject matter is known from claim 4 of the patent. 
Regarding claim 5, the subject matter is known from claim 6 of the patent.
Regarding claim 6, the subject matter is known from claim 7 of the patent.
Regarding claim 7, the subject matter is known from claim 8 of the patent.
Regarding claim 8, the subject matter is known from claim 9 of the patent.
Regarding claim 9, the subject matter is known from claim 10 of the patent.
Regarding claim 10, the subject matter is known from claim 11 of the patent.
Regarding claim 11, the subject matter is known from claim 12 of the patent. 
Regarding claim 12, the subject matter is known from claim 13 of the patent. 
Regarding claim 14, the subject matter is known from claim 15 of the patent.
Regarding claim 15, the subject matter is known from claim 16 of the patent. 
Regarding claim 16, the subject matter is known from claim 17 of the patent. 
Regarding claim 17, the subject matter is known from claim 18 of the patent. 
Regarding claim 18, the subject matter is known from claim 19 of the patent.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt et al. (US 2012/0046621) in view of Vaillancourt (US 5,234,411).
Regarding claim 1, Vaillancourt et al. (henceforth Vaillancourt) discloses (Figures 1-3 and 8) a medical infusion device comprising: a chamber (inside of 22) characterized by an upper body (13) joined to a lower body (24) by a reversibly collapsible sidewall (22), wherein the upper body comprises a first channel fluidly coupled to a needle (11), wherein the chamber has a collapsed state (Figure 1) and an expanded state (Figure 3), the collapsed state characterized as the sidewall being collapsed and the needle piercing entirely through the pierceable barrier to deliver a liquid outside of the device, the expanded state characterized as the needle less than entirely piercing through the pierceable barrier; characterized in that the chamber is configured to hydraulically transition from the collapsed state to the expanded state by introducing liquid into the interior of the chamber through the second channel to volumetrically expand the chamber (the chamber is fluid-tight as per Paragraph [0027] which means it is fully capable of transitioning to the expanded state by the introduction of liquid into the chamber as claimed). Vaillancourt does not explicitly disclose more than one fluid channel or the pierceable barrier.
Vaillancourt (henceforth Vaillancourt ‘411) teaches (Figures 1-4) a body comprising two channels (33 and 34), the first channel fluidly coupled to the interior of the chamber, further wherein each channel is configured to receive a fluid from outside of the chamber (Col. 6, lines 24-29), the lower body comprising a self-sealing pierceable barrier (septum 34) that can be pierced by the needle (Col. 6, lines 28-36); wherein the collapsed stated is characterized as the needle piercing entirely through the pierceable barrier, the expanded state characterized as the needle less than entirely piercing through the pierceable barrier (the barrier is pierced upon insertion and the needle is no longer piercing the barrier after removal).
Regarding claim 2, Vaillancourt further discloses wherein the needle is a non-coring needle (Huber needle; Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly of Vaillancourt by adding a second fluid channel to the upper body for the purpose of infusing a secondary liquid into the patient during treatment as taught by Vaillancourt (‘411). Furthermore, it would have been obvious to one of ordinary skill in the art to provide a pierceable self-sealing septum within the lower body for the purpose of maintaining sterility during the infusion process as taught by Vaillancourt ('411). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the second fluid channel on the upper body, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding claim 3, Vaillancourt further discloses (Figures 1-3) wherein the sidewall comprises a bellows configuration formed as a plurality of segments joined by alternating folds configured to fold and unfold at predetermined fold lines (Paragraph [0082]).
Regarding claim 5, Vaillancourt (‘411) further teaches wherein the second channel terminates at the interior of the chamber in both the collapsed and expanded states (the connector never changes location throughout use and in the cited combination the second channel would always terminate in the chamber to allow fluid to be passed through the branch line into the chamber and through the needle into the patient; the claims do not require the second channel to be separate and distinct from the first channel throughout the entire flow path). 
Regarding claim 6 and 7, Vaillancourt (‘411) further discloses (Figure 3) the lower septum (34) positioned below an upper septum (portion of 18 engaged with needle 19 may be considered a septum as it is a barrier separating two chambers; this is considered analogous to the holding portion of 13 which is engaged with the proximal end of needle 11 as depicted in Figure 13 of Vaillancourt); and wherein the lower septum (34) forms a higher-pressure seal compared to the upper septum (the upper septum is open as the needle is engaged with the bore of the septum and as such the lower seal will have a higher pressure as it is not always in the open configuration; the claim does not require the upper seal to be closed at any point).
Regarding claim 12, Vaillancourt further discloses a rigid sheath (65) that sheathes the needle in the expanded state (e.g., Figure 3).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt in view of Vaillancourt (‘411), and further in view of Goldberg et al. (US 5,019,059).
Regarding claim 8, Vaillancourt teaches the claimed invention substantially as set forth above for claim 1, but fails to explicitly disclose the use of a hydrophobic filter.
Goldberg et al. (henceforth Goldberg) teaches (Figures 1-2) a hydrophobic filter (36) positioned in an upper body (14) of a fluid delivery device which is configured to permit outgassing of the chamber (Col. 5, lines 57-64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Vaillancourt to comprise a hydrophobic filter in the upper body to prevent the migration of bacteria into the fluid system as taught by Goldberg.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt in view of Vaillancourt (‘411), and further in view of Shih et al. (US 2009/0306595).
Regarding claims 9 and 10, Vaillancourt teaches the claimed device substantially as set forth above for claim 1, but is silent regarding a valve for selectively directing flow.
Shih et al. (henceforth Shih) teaches (Figure 1B) a valve (140) which selectively permits fluid transfer from outside of the device into the needle (200) or the chamber; and wherein the valve is part of the upper body (check valve 140 can be seen to be integrated into the fluid path at the exit of the main body of the device). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upper body of the device of Vaillancourt/Vaillancourt (‘411) to comprise a fluid check valve so as to control fluid flow through the upper body based upon fluid pressure in the body which allows for fluid flow in only one direction and the prevention of backflow through the device as taught by Shih (e.g., Paragraph [0043]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt in view of Vaillancourt (‘411), and further in view of Bressler et al. (US 2004/0143195).
Regarding claim 11, Vaillancourt teaches the claimed invention substantially as set forth above for claim 1, but fails to explicitly disclose the claimed blocking structure. 
Bressler et al. (henceforth Bressler) teaches (Figure 7) a blocking structure (80) positioned within the chamber and configured to block access to the pierceable barrier by needle when the chamber is in the expanded state. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Vaillancourt by providing a blocking structure within the chamber for the purpose of reducing the risk of accidental needle stick wounds or transmission of disease or infection as taught by Bressler.
Allowable Subject Matter
Claims 4 and 13-18 would be allowable following the filing of a proper terminal disclaimer including the required corrections as set forth above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                         
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783